Citation Nr: 1754357	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  15-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge (VLJ) in September 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran was diagnosed with an acquired psychiatric disorder since his last VA examination, and therefore a new examination is necessary to determine if the diagnosed condition is related to his military service.  The Veteran was diagnosed with anxiety disorder NOS by a VA psychiatrist in October 2014.  The corresponding mental health note indicated that he reported "thoughts of past time" and that he isolated himself because he had trouble trusting people.  A July 2015 mental health note stated that the Veteran tended to stay to himself because he did not want to "explain where he was coming from" and especially disliked talking to people with no military background.  The note further indicated that his female companion did not sleep in the same bed with him because of his nightmares.  A March 2016 mental health note again indicates that the Veteran isolates himself and states that he experiences nightmares, although they are "not as bad."  The psychiatrist also noted that he talked to his cousin, who was also a Vietnam veteran, and they attended group counseling meetings, which he found helpful.  The psychiatrist continued the Veteran's diagnosis of anxiety disorder NOS.  Additionally, a June 2013 letter from the Veteran's counselor indicates that he experienced symptoms of anxiety and depression daily related to his combat background and his time in Vietnam.  However, subsequent records associate his reported anxiety symptoms with various medical issues and operations and the etiology of the Veteran's anxiety disorder is unclear from the record.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).  The Veteran has a current diagnosis of anxiety disorder NOS, and the record indicates symptoms related to his active duty military service.  As insufficient medical evidence is available to make a decision on the issue, an additional examination is warranted.  The Board notes that record also references symptoms related to PTSD and depression, and accordingly the examiner is to render a diagnosis regarding any other current acquired psychiatric disorder where appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding post-service VA treatment records from September 2017 to present.

2.  After obtaining any necessary authorizations from the Veteran, associate with the claims file any outstanding private treatment records relevant to the issue currently on appeal.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the existence and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a)	If the examiner finds that upon examination a diagnosis of an acquired psychiatric disorder, including PTSD, is warranted, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder is related to an in-service stressor, including any confirmed in-service stressor or the fear of hostile military or terrorist activity?

b)	Is it at least as likely as not (a fifty percent probability or greater) that any currently diagnosed psychiatric disorder, including depressive disorder and anxiety disorder, is related to the Veteran's active duty service?

The examiner must provide a thorough rationale for all opinions.  If the examiner is unable to offer the requested opinion, it is essential that the examiner describe why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


